    8:13-cr-00043-JMG-FG3 Doc # 860 Filed: 04/20/20 Page 1 of 3 - Page ID # 3742



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiff,                                 8:13-CR-43

    vs.                                                              ORDER

    FRANCISCO JAVIER AVILA-
    NUNEZ,

                        Defendant.


          This matter is before the Court on the defendant's motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Filing 859. The
defendant's motion will be denied.
          The defendant requests compassionate release based on his age and
health conditions, and his concern about COVID-19 in his correctional facility.
Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.1


1   The Court notes that § 1B1.13 was premised on a previous version of § 3582(c)(1)(A), which
permitted a sentence reduction only upon motion of the Director of the Bureau of Prisons.
See § 603(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
 8:13-cr-00043-JMG-FG3 Doc # 860 Filed: 04/20/20 Page 2 of 3 - Page ID # 3743



       Pursuant to § 1B1.13, "extraordinary and compelling reasons" may be
found when:


       The defendant is—
              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive
              impairment, or
              (III) experiencing deteriorating physical or mental health
              because of the aging process,
       that substantially diminishes the ability of the defendant to
       provide self-care within the environment of a correctional facility
       and from which he or she is not expected to recover.


Id., cmt. n.1(A)(ii).
       But the Court must deny the defendant's motion, for two reasons. First,
as mentioned above, the Court may consider a defendant's motion for
compassionate release only "after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier."
§ 3582(c)(1)(A). And the defendant doesn't allege he presented his request to
the Bureau of Prisons, so he hasn't exhausted his administrative remedies.



Accordingly, it is questionable whether § 1B1.13 remains "applicable" to the current version
of the statute within the meaning of § 3582(c)(1)(A)(ii). See United States v. Cantu, No. 1:05-
CR-458-1, 2019 WL 2498923, at *3-5 (S.D. Tex. June 17, 2019). Nonetheless, the Court finds
the criteria set forth in § 1B1.13 to be helpful and persuasive in evaluating the defendant's
condition, and will apply them to the extent they remain relevant under the First Step Act.


                                             -2-
 8:13-cr-00043-JMG-FG3 Doc # 860 Filed: 04/20/20 Page 3 of 3 - Page ID # 3744



      Beyond that, at this point, the defendant's argument for compassionate
release falls short. While he alleges that he is 55 years old, obese, and has high
blood pressure, those factors alone do not substantially diminish his ability to
provide self-care in the prison environment. Accordingly,


      IT IS ORDERED that the defendant's motion for compassionate
      release (filing 859) is denied.


      Dated this 20th day of April, 2020.

                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -3-
